                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

JOHN D. COLEMAN, Individually, and as        )
Administrator and Personal Representative of the
                                             )
Estates of Ervin Coleman and Horace Coleman  )
(Both Deceased)                              )
                                             )
And                                          )
                                             )
GARY W. COLEMAN, as Surviving Brother of     )
Ervin Coleman (Deceased)                     )
                                             )
And                                          )
                                             )
JAYDEN COLEMAN, Surviving Grandson           )
Of Horace Coleman (Deceased), By and Through )
his Next Friend And Natural Mother,          )
TILACKIA JACKSON                             )
                                             )
And                                          )             Case No. 6:18-cv-03232-BP
                                             )
ADRIONA COLEMAN, Surviving Granddaughter )
Of Horace Coleman (Deceased)                 )
                                             )
                                             )
               Plaintiffs,                   )
                                             )
v.                                           )
                                             )
RIPLEY ENTERTAINMENT, INC.                   )
d/b/a “RIDE THE DUCKS”, et. al.              )
                                             )
               Defendants.                   )


                   PLAINTIFFS’ FIRST NOTICE OF SETTLEMENT
                  AND REQUEST FOR SETTLEMENT CONFERENCE


         COME NOW, the above-named Plaintiffs, by and through their attorneys of

record and hereby notify the Court that Plaintiffs have settled the following claims and

state:

         1.    Plaintiffs have entered a full and final settlement with the following defendants:

Ripley Entertainment, Inc. and Branson Duck Vehicles, LLC (collectively the “parties”) for
          Case 6:18-cv-03232-MDH Document 101 Filed 03/07/19 Page 1 of 3
all claims in Cause No. 6:18-cv-03232. The parties settled this matter on January 18, 2019 at

mediation. The mediation included a binding determination of the apportionment of damages

between the estates of Ervin Coleman and Horace Coleman.

         3.   The January 19, 2019 settlement includes the claims brought in this action by

Plaintiff National Bank of Indianapolis, as the Temporary Guardian of the Estate of D.H., a

minor.

         4.   This First Notice of Settlement and Request For Settlement Conference is

without prejudice to Plaintiffs’ rights in this cause against the remaining defendants not

specified herein.

         5.   Further details of the foregoing settlement will be provided to the Court during

a formal settlement conference. Plaintiffs hereby request a preferential setting for a settlement

conference to approve the settlement between the parties cited herein.


                                                    Respectfully Submitted,

                                                    /s/Ernesto D. Sigmon
                                                    Ernesto D. Sigmon (Admitted Pro Hac Vice)
                                                    Texas Bar #24010397
                                                    Nuru Witherspoon
                                                    Missouri Bar Number #66812
                                                    The Witherspoon Law Group
                                                    1717 McKinney Ave., Suite 700
                                                    Dallas, Texas 75202
                                                    (214) 773-1133 PH
                                                    (972) 696-9982 FX

                                                    ATTORNEYS FOR PLAINTIFFS




                                      2
          Case 6:18-cv-03232-MDH Document 101 Filed 03/07/19 Page 2 of 3
                                      Certificate of Service

I hereby certify that on the 7th day of March, 2019, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
attorneys of record.

                                                     /s/Ernesto D. Sigmon
                                                     Ernesto D. Sigmon




                                    3
        Case 6:18-cv-03232-MDH Document 101 Filed 03/07/19 Page 3 of 3
